 



Exhibit 10.1

(INTERVOICE LOGO) [d21508d2150800.gif]

November 18, 2004

Mr. David W. Brandenburg
9500 Plains Circle
Frisco, Texas 75034

Dear David:

     This letter confirms the discussions held with you regarding your
retirement from Intervoice, Inc. (“Intervoice”). The terms set forth below
constitute Intervoice’s offer and, by your signature, your acceptance of this
proposed Letter Agreement (this “Agreement”). On behalf of Intervoice, I want to
express my appreciation for your past service and contribution and wish you
success in your future endeavors.

     1.      Resignation as an Executive Officer and as a Director.

     (a)      You have offered your resignation from Intervoice as Chairman of
the Board of Directors and Chief Executive Officer, as well as from all
directorships, offices and other positions held with Intervoice’s subsidiaries
and affiliates, and Intervoice hereby accepts your resignation on the terms set
forth herein as of the date of this Agreement (the “Retirement Date”).

     (b)      You have offered your resignation as a member of the Board of
Directors of Intervoice effective on or before December 31, 2004, and Intervoice
hereby accepts your resignation from the Board of Directors.

     2.      Salary and Benefits. In accordance with Intervoice’s existing
policies, you have received or will receive the following payments and benefits
pursuant to your employment with Intervoice and your participation in
Intervoice’s benefit plans:

     (a)      Payment of your regular base salary at the current rate for a
period of thirty (30) days after the Retirement Date;

     (b)      Payment of any accrued and unused vacation leave benefits on your
current schedule of benefits as of the Retirement Date;

     (c)      At your discretion, exercise of any stock options you hold, to the
extent such options are vested as of the Retirement Date, within the thirty
(30) day period beginning on the Retirement Date (it being understood that no
unvested options held by you will vest after the

 



--------------------------------------------------------------------------------



 



Mr. David W. Brandenburg
November 18, 2004
Page 2

Retirement Date, and that to the extent the Manner of Exercise provisions
contained in your stock option agreements require the consent of the
Compensation Committee of Intervoice, Intervoice confirms that the Compensation
Committee of Intervoice so consents; provided, however, that you understand that
you cannot sell Intervoice stock or make a cashless exercise of any vested
options while you possess material nonpublic information); and

     (d)      Present or future payment or other entitlement, in accordance with
the terms of the applicable plan or other benefit, of any benefits to which you
have vested entitlement under the terms of employee benefit plans established by
Intervoice through the thirtieth (30th) day after the Retirement Date.

     The amounts paid in accordance with subparagraphs (a) and (b) of this
Paragraph are gross amounts, subject to lawful deductions, including any
deductions you have previously authorized.

     Your regular paid group health insurance benefits will continue only
through the last day of the month in which you cease to be an Intervoice
employee. By law, you are entitled at your option to continue your group health
insurance coverage for a period of time thereafter at your own expense. Please
complete a COBRA election form, which will be furnished to you, and return it to
H. Don Brown in Intervoice’s Human Resources Department at your earliest
convenience, in accordance with the terms of the election form, if you wish to
continue such insurance coverage.

     Intervoice will settle all authorized reimbursable business expenses, if
any, based on your submission of appropriate expense reports along with the
required receipts and documentation. Final expense reports for any remaining
outstanding reimbursable expenses you have incurred must be submitted within ten
(10) days after the Retirement Date, except for any charges not billed to you by
that time, in which case the expense must be promptly submitted upon your
receipt of the billing.

     Intervoice will notify Paragon Life, the issuer of the life insurance
policy (policy number 0001903756) (the “Policy”), that, should you wish to
continue coverage under the Policy, all premiums payable under the Policy
commencing on the thirty-first (31st) day after the Retirement Date will be
payable by you.

     3.      Employment Agreement Replaced by this Agreement; Preservation of
Covenant Not to Compete and Confidentiality Provisions. Except as otherwise
provided herein, that certain Employment Agreement effective June 26, 2000, as
amended by the First Amended Employment Agreement effective March 1, 2001, and
the Second Amended Employment Agreement effective March 1, 2002 (together with
any and all other amendments thereto, collectively the “Employment Agreement”),
between you and Intervoice is replaced in its entirety by this Agreement as of
the Effective Date hereof, and the terms of this Agreement will supersede all
provisions of the Employment Agreement. Notwithstanding the foregoing,
(a) Paragraph 6 (“Covenant Not to Compete”) of the Employment Agreement and
(b) Paragraph 27 (“Assignment, Protection and Confidentiality of Proprietary
Information”) of the Employment Agreement, which Paragraphs 6 and 27 are
incorporated herein by reference, will continue in full force and effect, and
nothing herein will act to cancel, change, or supersede your continuing
obligations under such preserved provisions. You and Intervoice acknowledge your
mutual intention that the terms of this Agreement alone, and not the Employment
Agreement, will define your compensation for the remainder of your employment
and upon cessation of your employment with Intervoice.

 



--------------------------------------------------------------------------------



 



Mr. David W. Brandenburg
November 18, 2004
Page 3

     4.      Continuation of Obligations Under Employee Agreement on Ideas,
Inventions and Confidential Information. Nothing herein will act to cancel,
change, or supersede your continuing obligations as specified under Sections 1,
4, 5 and 7 of the Employee Agreement on Ideas, Inventions and Confidential
Information that you executed on June 26, 2000, which agreement is incorporated
herein by reference.

     5.      Compelled Disclosure of Confidential Information. In the event you
believe that you are compelled by law or valid legal process to disclose any
confidential information within the purview of Paragraph 27 of the Employment
Agreement or any provision of the Employee Agreement on Ideas, Inventions and
Confidential Information, you will notify Intervoice in writing, through its
Executive Vice President and General Counsel, reasonably in advance of any such
disclosure to allow Intervoice the opportunity to defend, limit, or otherwise
protect its interests against such disclosure.

     6.      Return of Property. You agree, unless otherwise agreed in writing,
to return to Intervoice any and all items of its property; provided, however,
that you will be permitted to retain the chair, artwork in your office and any
other personal property belonging to you, and upon your reasonable request,
Intervoice will provide you with electronic copies of any personal files
contained on the personal computer of Intervoice used by you.

     7.      Confidentiality, Cooperation and Other Commitments.

     (a)      Disclosure of Terms. You have been informed that this Agreement
will be included as an exhibit to the Quarterly Report on Form 10-Q for the
quarter ending November 30, 2004 that Intervoice will file with the Securities
and Exchange Commission, and that it will be discussed in one or more documents
filed by Intervoice with the Securities and Exchange Commission, including a
Current Report on Form 8-K. Intervoice will provide you the opportunity to
review and comment on the initial press release issued, and message sent to
Intervoice employees, concerning this Agreement. In any filing by Intervoice
pursuant to the Securities Act of 1933, as amended, or the Securities Exchange
Act of 1934, as amended, Intervoice will limit its public disclosure of the
subject matter hereof to the terms included in this Agreement, unless otherwise
required by law due to subsequent events.

     (b)      Cooperation. You will cooperate fully and completely with
Intervoice, at its reasonable request, in all pending and future litigation,
investigations, arbitrations, and/or other fact-finding or adjudicative
proceedings, public or private, involving Intervoice. This obligation includes
your meeting with counsel for Intervoice at reasonable times upon their request,
and providing truthful and accurate testimony in court, before an administrative
or governmental agency, arbitrator or other convening authority, or upon
deposition. The foregoing provisions do not diminish any rights you may have to
be represented by your own counsel. If you (i) appear as a witness in any
pending or future litigation, arbitration, or other fact-finding or adjudicative
proceeding at the request of Intervoice or (ii) for any other reason incur
out-of-pocket expenses in connection with fulfillment of your duties under this
Subparagraph 7(b) at the request of Intervoice, Intervoice agrees to reimburse
you, upon, and within five (5) days of, submission of substantiating
documentation, for necessary and reasonable travel, lodging, and food expenses
incurred by you as a result thereof.

 



--------------------------------------------------------------------------------



 



Mr. David W. Brandenburg
November 18, 2004
Page 4

     (c)      Mutual Nondisparagement; Handling of Inquiries. You will not make
to any other parties any statement, oral or written, which directly or
indirectly impugns the quality or integrity of Intervoice’s business,
accounting, or employment practices, or any other disparaging or derogatory
remarks about Intervoice, its officers, directors, shareholders, managerial
personnel, or other employees; and Intervoice will instruct its officers,
directors or other representatives not to make any disparaging or derogatory
remarks about you, including, without limitation, any remarks that impugn your
leadership, performance or integrity while an employee of the Company.
Intervoice and you each acknowledge that no such statements or remarks have been
made to date. Nothing herein is intended to or will act in any manner to prevent
you or Intervoice’s officers, directors and other representatives from
presenting testimony, making statements or providing information, in connection
with any legal or governmental investigation or proceeding, that is truthful and
accurate. Except as further provided herein below, any direct inquiries to
Intervoice from potential employers will receive Intervoice’s normal response,
pursuant to its current established policy, which provides for release solely of
the following information: verification of (i) name, (ii) last job title held,
and (iii) dates of service. If you have authorized Intervoice to provide other
information in specific instances, Intervoice shall use in those instances the
form of response, containing such factual information as has been jointly
determined and agreed upon by you and Intervoice.

     8.      Director’s and Officer’s Indemnification and Insurance. Intervoice
hereby reaffirms its obligations to you pursuant to the provisions of its Bylaws
at Paragraph 8.7, Indemnification, as currently in effect, to indemnify you and
to advance you reasonable expenses (including attorneys’ fees) in accordance
therewith, both before and after the Retirement Date, in each such case to the
extent required by law. Intervoice acknowledges and agrees that you have
provided to Intervoice the undertaking required by Paragraph 8.7(H) of its
Bylaws and that you are entitled to advancement of any expenses, including
attorneys’ fees, in connection with the lawsuit entitled David Barrie and Jill
C. Richling, et al. v. Intervoice-Brite, Inc., et al., Cause No. C83-01CV1071-D,
pending as of the date of this Agreement before the Fifth Circuit Court of
Appeals. For not less than five (5) years after the Retirement Date, in any
existing or future director and officer insurance policies, Intervoice will
cause you to be provided insurance coverage equal in scope and amount to any
other director or executive officer of Intervoice.

     9.      Governing Law and Interpretation. This Agreement and the rights and
duties of the parties under it will be governed by and construed in accordance
with the laws of the State of Texas, without regard for any conflicts of laws
provisions. If any provision of this Agreement is held to be unenforceable, such
provision will be considered separate, distinct, and severable from the other
remaining provisions of this Agreement, and will not affect the validity or
enforceability of such other remaining provisions; and in all other respects,
this Agreement will remain in full force and effect. If any provision of this
Agreement is held to be unenforceable as written but may be made to be
enforceable by limitation thereof then such provision will be enforceable to the
maximum extent permitted by applicable law. The language of all parts of this
Agreement will in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.

     10.      Notices. Any notices required or permitted to be given under the
terms of this Agreement will be given in writing, delivered to the attention of
the persons or offices specified below. Any such notices will be considered
effective only upon actual delivery to the appropriate address, marked to the
attention of the party or officer for whom the notice is intended.

 



--------------------------------------------------------------------------------



 



Mr. David W. Brandenburg
November 18, 2004
Page 5

     
If to Intervoice:
  If to you:
 
   
Intervoice, Inc.
  David W. Brandenburg
Attn: Executive Vice President
  9500 Plains Circle
and General Counsel
  Frisco, Texas 75034
and
   
Executive Vice President
   
Human Resources
   
17811 Waterview Parkway
   
Dallas, Texas 75252
   
 
   
With a copy to:
  With a copy to:
 
   
David E. Morrison
  D. Gilbert Friedlander
Fulbright & Jaworski L.L.P.
  Weil, Gotshal & Manges LLP
2200 Ross Ave., Suite 2800
  200 Crescent Court, Suite 300
Dallas, Texas 75201
  Dallas, Texas 75201

     11.       Entire Agreement. Except with respect to those sections of the
Employee Agreement on Ideas, Inventions and Confidential Information and the
Employment Agreement expressly referred to and incorporated by reference herein,
this Agreement shall contain the entire agreement and understanding among the
parties with respect to the subject matter hereof and shall supersede and
replace any and all prior arrangements, understandings, representations,
agreements or other communications, whether written or oral, between or among
the parties relating to the subject matter hereof. This Agreement may be
modified only by a writing of contemporaneous or subsequent date executed by
both you and an authorized official of Intervoice.

 



--------------------------------------------------------------------------------



 



Mr. David W. Brandenburg
November 18, 2004
Page 6

     If you are in agreement with the foregoing provisions, please execute both
copies of this letter in the space provided below. You should return one
executed original to the undersigned, and maintain the other executed original
in your files.

            Sincerely,

INTERVOICE, INC.
      By:   /s/ Gerald F. Montry         Gerald F. Montry        Chairman of the
Board     

ACCEPTED AND AGREED TO:

     
    /s/ David W. Brandenburg
   
    David W. Brandenburg
   

Date Signed: November 18, 2004

 